DETAILED ACTION
1.	The amendment received on August 18, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
3.	Claims 1-5, 8-16, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an apparatus ‘a device under test (DUT) connection detector, executed by at least one hardware processor to’…‘generate, based on a determination that the signal level, associated with the signal exceeds the reference level threshold, an indication that the DUT is optically connected; and an optical reflectometer controller, executed by the at least one hardware processor, to perform based on a determination that the DUT is optically connected, a measurement associated with the DUT,’ in combination with the rest of the limitations of claim 1.  Claims 2-5 and 8-9 are allowed at least by virtue of their dependency from claim 1.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious in a method ‘generating, based on a determination that the signal level associated with the signal exceeds the reference level threshold, an indication that the DUT is optically connected; and performing, based on a determination that the DUT is optically connected to the connection port and to the OTDR, a measurement associated with the DUT,’ in combination with the rest of the limitations of claim 10.  Claims 11-13 are allowed at least by virtue of their dependency from claim 10.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious in ‘a non-transitory computer readable medium having stored thereon machine readable instructions, the machine readable instructions, when executed by at least one hardware processor, cause the at least one hardware processor to’…‘generate, based on a determination that the signal level associated with the signal exceeds the reference level threshold, an indication that the DUT is optically connected; and perform, based on a determination that the DUT is optically connected, a measurement associated with the DUT,’ in combination with the rest of the limitations of claim 14.  Claims 15-16 and 19-20 are allowed at least by virtue of their dependency from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886